JiPER CURIAM.
Writ granted. On January 21, 1988, Jimmy Thornhill retained William Henry Sanders to represent him in a personal injury suit. On May 25,1988, Thornhill discharged Sanders and retained Darrel D. Ryland. On June 8, 1990, Ryland, unbeknownst to Sanders, settled Thornhill’s claim. On May 18, 1994, Sanders filed suit seeking reimbursement of expenses and, alternatively, attorney’s fees. Sanders alleged that “an agreement was made that Darrel D. Ryland would guarantee payment of the ledger expense of William Henry Sanders out of the proceeds of any judgment or settlement for Jimmy Thorn-hill.” The trial court granted Ryland’s exception of prescription finding this matter governed by the three year prescriptive period. The court of appeal affirmed.
*984Sanders’ claim for reimbursement of expenses is governed by the ten year prescriptive period as provided in La.Civ.Code art. 3499 which provides:
Unless otherwise provided by legislation, a personal action is subject to a liberative prescription of ten years.
Thus, Sanders’ claim for reimbursement of expenses had not prescribed when suit was filed. The lower courts erred in finding otherwise. Accordingly, the judgments of the lower courts are hereby reversed insofar as they held that Sanders’ claim for reimbursement of expenses had prescribed and the matter is remanded to the trial court for further proceedings consistent with this opinion.
MARCUS, J., not on panel.
WATSON, J., dissents.